DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 20th, 2022 has been entered. 
Claims 1-20 and 21-22 remain pending in the application.  
Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 25th, 2022.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12, 14, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent No 20020087079A1) in view of Daghighian (U.S. Patent No 20100010343A1).
Regarding claim 1, Kaufmann discloses a urinary catheter for detecting radiation produced by a radiation source that is controlled by an afterloader ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor that is outside of the catheter), the urinary catheter comprising: a plurality of scintillators embedded into walls of the urinary catheter ([0049] at least one scintillator 56, see figure 5; [0037] that the scintillator is specifically within the body of the catheter); and a plurality of optical fibers embedded into the walls of the urinary catheter ([0049] the optical detectors 52 will typically include a plurality of light detectors 54 (such as a photodiode) that are optically coupled to at least one scintillator 56, see figure 5), wherein: each scintillator is configured to produce light in a presence of radiation from the radiation source ([0037] a scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators ([0049] The optical detectors 52 will typically include a plurality of light detectors 54 (such as a photodiode) that are optically coupled to at least one scintillator 56, see figure 5), each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units ([0049] The optical detectors 52 will typically include a plurality of light detectors 54 (such as a photodiode) that are optically coupled to at least one scintillator 56, see figure 5), 
each light detection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators ([0037] the scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); and 
a location of the radiation source is determined according to the plurality of electrical signals from the plurality of light detection units ([0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors; [0052] The pulses of light are then transmitted to the photo detectors which convert the pulses of light into electric signals that provide a measurement of the energy of the radiation impinging on the scintillator).
Kaufman fails to teach a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit and wherein each of the plurality of electrical signals corresponds to a different scintillator of the plurality of scintillators. However, Daghighian teaches a solid-state photomultiplier “giving rise to a signal proportional to the energy of the radiation" [0024] and a scintillator coupled to two or more solid state photomultipliers. Signals generated by the photomultipliers are fed into a coincidence circuit that delivers a signal only if the two signals fed thereto are within a pre-set time window, said delivered signal being used to trigger counting of the signals of one or more of the solid-state photomultipliers [0065].
Kaufman and Daghighian are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaufman’s disclosure with the teachings in Daghighian to generate an electrical signal proportional to the radiation detected and furthermore to collect multiple electrical signals from distinct scintillators where needed.
Regarding claim 2, Kaufman discloses the urinary catheter of claim 1, wherein a system comprises the urinary catheter, the plurality of light detection units, and a processor operable to determine the location of the radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor).
Regarding claim 4, Kaufman teaches the urinary catheter of claim 1, wherein the plurality of light detection units are photodetectors ([0037] the radiation detectors include a scintillator coupled to a plurality of optical detectors, such as photodiodes).
Regarding claim 7, Kaufman fails to teach the urinary catheter of claim 1, wherein the plurality of scintillators is three scintillators and the plurality of optical fibers is three optical fibers. Kaufman discloses the claimed invention except for specifying that the plurality of each element to be three. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the plurality of scintillators to be three scintillators and the plurality of optical fibers to be three optical fibers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Kaufmann discloses A urinary catheter, the urinary catheter comprising: an afterloader catheter operable to carry a radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor that is outside of the catheter), a plurality of scintillators embedded into walls of the urinary catheter ([0049] at least one scintillator 56, see figure 5, and paragraph 0037 teaches that the scintillator is specifically within the body of the catheter); and a plurality of optical fibers embedded into the walls of the urinary catheter ([0049] The optical detectors 52 will typically include a plurality of light detectors 54 (such as a photodiode) that are optically coupled to at least one scintillator 56, see figure 5), wherein: each scintillator is configured to produce light in a presence of radiation from the radiation source ([0037] a scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators (Paragraph 0049 of Kaufman discloses that The optical detectors 52 will typically include a plurality of light detectors 54 (such as a photodiode) that are optically coupled to at least one scintillator 56, see figure 5), each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units ([0049] The optical detectors 52 will typically include a plurality of light detectors 54 (such as a photodiode) that are optically coupled to at least one scintillator 56, see figure 5), each light detection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators ([0037] the scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); and a location of the radiation source is determined according to the plurality of electrical signals from the plurality of light detection units ([0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors; [0052] The pulses of light are then transmitted to the photo detectors which convert the pulses of light into electric signals that provide a measurement of the energy of the radiation impinging on the scintillator).
Kaufman fails to teach a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit and wherein each of the plurality of electrical signals corresponds to a different scintillator of the plurality of scintillators. However, Daghighian teaches a solid-state photomultiplier “giving rise to a signal proportional to the energy of the radiation" [0024] and a scintillator coupled to two or more solid state photomultipliers. Signals generated by the photomultipliers are fed into a coincidence circuit that delivers a signal only if the two signals fed thereto are within a pre-set time window, said delivered signal being used to trigger counting of the signals of one or more of the solid state photomultipliers [0065].
Kaufman and Daghighian are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaufman’s disclosure with the teachings in Daghighian to generate an electrical signal proportional to the radiation detected and furthermore to collect multiple electrical signals from distinct scintillators where needed.
Regarding claim 12, Kaufman discloses The urinary catheter of claim 11, wherein a system comprises the urinary catheter, the plurality of light detection units, and a processor operable to determine the location of the radiation source, and wherein the location of the radiation source is input to an afterloader that is controlling the radiation source (catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor is disclosed in paragraph 0009).
Regarding claim 14, Kaufman teaches the urinary catheter of claim 11, wherein the plurality of light detection units are photodetectors ([0037] the radiation detectors include a scintillator coupled to a plurality of optical detectors, such as photodiodes).
Regarding claim 17, Kaufman fails to teach the urinary catheter of claim 11, wherein the plurality of scintillators is three scintillators and the plurality of optical fibers is three optical fibers. Kaufman discloses the claimed invention except for specifying that the plurality of each element to be three. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the plurality of scintillators to be three scintillators and the plurality of optical fibers to be three optical fibers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 21, Kaufman teaches a velocity of the radiation source is determined according to the plurality of electrical signals from the plurality of light detection units ([0010] The delay line can time encode or position encode the signals from each of the individual radiation detectors with respect to a reference or common signal. The encoded signals may then be delivered sequentially down the one delay line. Such "phased" delivery of the signals allow the signals from the array of detectors to be delivered down a smaller number of transmission lines. The signal delivered from the detector will appear at the signal processor at the end of a delay time interval, td with respect to the reference signal. The signal processor can be programmed to know the source of each of the signal based on its time of arrival relative to the reference signal. Delay times can range from a few nanoseconds to a few microseconds, or more. [0030] Because the radiation detection is performed in close proximity to the source of radiation, the measurement of radiation intensity can be very accurate).
Given that the device in question is capable of measuring both delay time as well as the intensity of the radiation, a simple calculation could be performed on these measurements to determine a velocity of the radiation source. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use light detection units to determine a velocity of the radiation source.
Regarding claim 22, Kaufman teaches a velocity of the radiation source is determined according to the plurality of electrical signals from the plurality of light detection units ([0010] The delay line can time encode or position encode the signals from each of the individual radiation detectors with respect to a reference or common signal. The encoded signals may then be delivered sequentially down the one delay line. Such "phased" delivery of the signals allow the signals from the array of detectors to be delivered down a smaller number of transmission lines. The signal delivered from the detector will appear at the signal processor at the end of a delay time interval, td with respect to the reference signal. The signal processor can be programmed to know the source of each of the signal based on its time of arrival relative to the reference signal. Delay times can range from a few nanoseconds to a few microseconds, or more. [0030] Because the radiation detection is performed in close proximity to the source of radiation, the measurement of radiation intensity can be very accurate).
Given that the device in question is capable of measuring both delay time as well as the intensity of the radiation, a simple calculation could be performed on these measurements to determine a velocity of the radiation source. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use light detection units to determine a velocity of the radiation source.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman and Daghighian as applied to claim 1 above, and further in view of Norris (U.S. Patent No 0001662A).
Regarding claim 3, Kaufman as modified by Daghighian teaches the urinary catheter of claim 1, wherein a processor is configured to calculate the location of the radiation source ([0009] the present invention provides catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor). Kaufman as modified by Daghighian fails to disclose that the location is calculated through triangulation according to the electrical signals from the plurality of light detection units. However, Norris discloses the process of localization through triangulation. Given that triangulation is an established means of localization, it would be obvious to one of ordinary skill in the art before the effective filing date to use the method of triangulation using data from the plurality of light detection units in order to accurately determine the location of the radiation source.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman and Daghighian as applied to claim 1 above, and further in view of Isham (U.S. Patent No 20140051968A1).
Regarding claim 5, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 1, but fails to teach wherein the urinary catheter comprises a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators. However, Isham teaches “a plurality of fiducial markers 72 located on or below the surface of the balloon 14” (See figure 4), and further specifies in paragraph 83 that “additional benefit can be realized if the fiducial marker is contained on or within the cable”.
Kaufman as modified by Daghighian and Isham are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a plurality of fiducial markers in the walls of the catheter to provide a means of localization.
Regarding claim 6, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 5, but fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the urinary catheter is placed in a patient and prior to radiation therapy. However, Isham teaches that fiducial markers can be a radio- opaque material or radiodense material [0036]. Given that MRI is a standard imaging technique that it would be obvious to one of ordinary skill in the art to detect a radiopaque marker such as the ones taught in Isham through MRI to arrive at the claimed invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman and Daghighian as applied to claim 1 above, and further in view of D’Andrea (U.S. Patent No US 20160310759A1).
Regarding claim 8, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 1, but fails to teach wherein the urinary catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder. However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided [0010]. 
Kaufman as modified by Daghighian and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to maintain one end of the urinary catheter in the patient’s bladder.
Regarding claim 9, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 1, but fails to teach wherein the urinary catheter comprises a balloon for expanding the urinary catheter according to a tumor location. However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided [0010]. 
Kaufman as modified by Daghighian and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter expand near the tumor location.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman as modified by Daghighian and D’Andrea as applied to claim 9 above, and further in view of Isham.
Regarding claim 10, Kaufman as modified by Daghighian and D’andrea discloses the invention substantially as claimed for the urinary catheter of claim 9, but fails to teach wherein the plurality of scintillators and the plurality of optical fibers are spread out when the balloon is expanded. However, by inspecting Figures 3-5 of the Isham disclosure, it is clear that the balloon Isham teaches would be capable of performing the application of the claimed invention, see the figure below which shows item 72 spreading out as the balloon expands and contracts. Though reference number 72 in the figures refers to a fiducial marker, this item could be interchangeable with scintillators and optical fibers. Therefore, it would be obvious to one of ordinary skill in the art to have the components of the invention spread out when the balloon expands.

    PNG
    media_image1.png
    553
    742
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman and Daghighian as applied to claim 11 above, and further in view of Norris (U.S. Patent No 0001662A).
Regarding claim 13, Kaufman as modified by Daghighian teaches the urinary catheter of claim 11, wherein a processor is configured to calculate the location of the radiation source ([0009] the present invention provides catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor). Kaufman as modified by Daghighian fails to disclose that the location is calculated through triangulation according to the electrical signals from the plurality of light detection units. However, Norris discloses the process of localization through triangulation. Given that triangulation is an established means of localization, it would be obvious to one of ordinary skill in the art to combine the teachings on triangulation in the Norris patent with the teachings on the catheter in the Kaufman patent to arrive at the claimed invention.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman and Daghighian as applied to claim 11 above, and further in view of Isham (U.S. Patent No 20140051968A1).
Regarding claim 15, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 11, but fails to teach wherein the urinary catheter comprises a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators. However, Isham teaches “a plurality of fiducial markers 72 located on or below the surface of the balloon 14” (See figure 4), and further specifies in paragraph 83 that “additional benefit can be realized if the fiducial marker is contained on or within the cable”.
Kaufman as modified by Daghighian and Isham are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a plurality of fiducial markers in the walls of the catheter to provide a means of localization.
Regarding claim 16, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 15, but fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the urinary catheter is placed in a patient and prior to radiation therapy. However, Isham teaches that fiducial markers can be a radio- opaque material or radiodense material (paragraph 0036). Given that MRI is a standard imaging technique that it would be obvious to one of ordinary skill in the art to detect a radiopaque marker such as the ones taught in Isham through MRI to arrive at the claimed invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman and Daghighian as applied to claim 11 above, and further in view of D’Andrea (U.S. Patent No US 20160310759A1).
Regarding claim 18, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 11, but fails to teach wherein the urinary catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder. However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided [0010]. 
Kaufman as modified by Daghighian and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to maintain one end of the urinary catheter in the patient’s bladder.
Regarding claim 19, Kaufman as modified by Daghighian discloses the invention substantially as claimed for the urinary catheter of claim 11, but fails to teach wherein the urinary catheter comprises a balloon for expanding the urinary catheter according to a tumor location. However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided [0010]. 
Kaufman as modified by Daghighian and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to expand near the tumor location.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman as modified by Daghighian and D’Andrea as applied to claim 19 above, and further in view of Isham.
Regarding claim 20, Kaufman as modified by Daghighian and D’andrea discloses the invention substantially as claimed for the urinary catheter of claim 19, but fails to teach wherein the plurality of scintillators and the plurality of optical fibers are spread out when the balloon is expanded. However, by inspecting Figures 3-5 of the Isham disclosure, it is clear that the balloon Isham teaches would be capable of performing the application of the claimed invention, see the figure below which shows item 72 spreading out as the balloon expands and contracts. Though reference number 72 in the figures refers to a fiducial marker, this item could be interchangeable with scintillators and optical fibers. Therefore, it would be obvious to one of ordinary skill in the art to have the components of the invention spread out when the balloon expands.

    PNG
    media_image2.png
    509
    683
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. The independent claims 1 and 11 have been amended to specify that the invention as claimed determines a radiation source specifically based on a plurality of electrical signals, each corresponding to a different scintillator of the plurality of scintillators. However, the cited prior art also teaches these limitations. The Daghighian application teaches a scintillator coupled to two or more solid state photomultipliers. Signals generated by the photomultipliers are fed into a coincidence circuit that delivers a signal only if the two signals fed thereto are within a pre-set time window, said delivered signal being used to trigger counting of the signals of one or more of the solid-state photomultipliers [0065]. It is clear that a plurality of electrical signals would need to be involved to carry out the function Daghighian teaches here and it is understood that each signal would correspond to a different scintillator because it would not make sense to use multiple electrical signals from a single scintillator simultaneously. Thus, the rejection under 35 U.S.C. 103 is sustained. Furthermore, the additional limitations taught in the added claims 21 and 22 can also be found in the prior art cited above. These claims both teach determining a velocity of the radiation source, and while the Kaufman application does not teach this explicitly, it does teach a time measurement and a radiation intensity measurement, which can be combined to determine a velocity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793